 

 

 

 

 

 

 

 

LOGGED, RECEIVED
DEC 18 2019
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND curr A SORE cer
DISTRICT OF MARYLAND
6Y DEPUTY
IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH 19-3965 ADC
THE CELLULAR DEVICES ASSIGNED Case No.
CALL NUMBERS (304) 240-6517 AND
(717) 217-9094, THAT IS STORED AT
PREMISES CONTROLLED BY SPRINT
WIRELESS
19-3966 ADC
IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH
THE CELLULAR DEVICE ASSIGNED Case No
CALL NUMBER (410) 917-7365, THAT IS
STORED AT PREMISES CONTROLLED
BY AT&T WIRELESS
AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT
I, James Walsh, Task Force Officer, of the Federal Bureau of Investigation (“FBI”),

being duly sworn, depose and state as follows:

INTRODUCTION

1. This affidavit is being submitted in support of an application for a search warrant

that seeks authorization for the disclosure of information, including historical cellular site

information, for the following three TARGET TELEPHONES, as further described in

Attachments A-1 and A-?:

a. Cellular telephone assigned call number (304) 240-6517 (“TARGET

TELEPHONE 1”), with International Mobile Subscriber Identity/Electronic Serial

Number 310120072305556, subscribed to Timothy LEGARD, whose listed address is

277 Specks Run Road Apt 1, Bunker Hill, West Virginia. The information is stored at

Case 1:19-mj-03966-ADC Document 3 Filed 12/18/19. Pager} af 19 omens Ae
Case 1:19-mj-03966-ADC Document 3 Filed 12/18/19 Page 2 of 19

Sprint Wireless, a wireless telephone service provider headquartered at 6480 Sprint

Parkway, Overland Park, Kansas;

b. Cellular telephone number assigned call number (410) 917-7365

(“TARGET TELEPHONE 2”) with International Mobile Subscriber Identifier

310410093483252, which lists no subscriber information. The information is stored at

premises controlled by AT&T Wireless, a wireless telephone service provider

headquartered at 11760 U.S. Highway 1, Ste 600, North Palm Beach, Florida 22408; and
Gc. Cellular telephone assigned call number (717) 217-9094 (“TARGET

TELEPHONE 3”) which lists no subscriber. The information is stored at Sprint

Wireless, a wireless telephone service provider headquartered at 6480 Sprint Parkway,

Overland Park, Kansas.

2. The information to be searched is described in the following paragraphs and in
Attachment B. This affidavit is made in support of an application for a search warrant under 18
U.S.C. § 2703(c)(1)(A) to require the Service Provider(s) to disclose to the government copies of
the information further described in Section I of Attachment B. Upon receipt of the information
described in Section | of Attachment B, government-authorized persons will review the
information to locate items described in Section II of Attachments B.

3. The information set forth in this affidavit derives from my personal knowledge
and observations, discussions with other FBI agents and employees, other law enforcement
officers, and witnesses, and my review of police reports and public records. All conversations
and statements described in this affidavit are related in substance and in part unless otherwise
indicated. Because I submit this affidavit for the limited purpose of establishing probable cause

for a search warrant, I have not included every fact known to me concerning this investigation.

2
Case 1:19-mj-03966-ADC Document 3 Filed 12/18/19 Page 3 of 19

Rather, I set forth only those facts that I believe are necessary to establish probable cause. I have
not, however, excluded any information known to me that would defeat a determination of
probable cause.

4. I submit there is probable cause to believe that the requested information
associated with the TARGET TELEPHONES contains evidence of violations of 21 U.S.C. §§
841, 846, conspiracy to distribute and possess with intent to distribute controlled substances.
Therefore probable cause exists to search the information described in Attachments A-1 and A-2
for evidence, instrumentalities, contraband, or fruits of these crimes as further described in
Attachment B, respectively.

AGENT BACKROUND AND EXPERIENCE

5. I am a Detective with Montgomery County Police Department (MCPD), Special
Investigations Division, Drug Enforcement Section, Major Offenders/Conspiracy Unit and have
been employed with the MCPD since July 2008. Prior to being employed with MCPD, from
October 2001 to July 2008, I was a sworn law enforcement officer with the United States Park
Police. I have been specially deputized as a Task Force Officer (TFO) by the Federal Bureau of
Investigation (FBI) and has authority under Title 21, United States Code, since October of 2014.
I graduated from the Federal Law Enforcement Training Center (FLETC) in 2002 and the MCPD
Training Academy in January 2009.

6. During my eighteen years as a law enforcement officer, to include the past six
years of conducting undercover narcotics investigations, | have performed controlled purchases
of drugs and street level surveillance of drug transactions; utilized informants to make controlled
purchases of drugs; worked in an undercover capacity on several occasions involving narcotics

investigations targeting street level and interstate narcotics traffickers; obtained and executed

3
Case 1:19-mj-03966-ADC Document 3 Filed 12/18/19 Page 4 of 19

search warrants as a result of drug investigations; attended numerous courses and seminars
covering drug recognition, interdiction, money laundering, conspiracy investigations and secure
communications interception; participated in and been a co-case agent on Title III wiretap
investigations involving federal narcotics violations; and been recognized and testified as an
expert in narcotics trafficking by the Circuit Court and Juvenile Court for Montgomery County,
Maryland.

7. Based on my training and experience, I am familiar with the means and methods
that narcotics traffickers use to import and distribute illicit drugs. | am familiar with the support
and assistance that narcotics organizations require to conduct their illegal activities. | am also
become knowledgeable about the criminal statutes of the United States, particularly in the laws
relating to violations of the federal narcotics and conspiracy statutes.

8. Specifically, with respect to cellular telephones, computers, and other “smart”
electronic devices, such as tablets, | know the following information based upon my training,
experience and participation in this and other investigations involving drugs and firearms, as well
as conversations with other investigators:

a. Individuals engaged in drug trafficking offenses often use cell phones and
electronic devices to communicate with suppliers; to place orders with suppliers; to
communicate with customers; to receive orders from customers; and to choose meeting
times and locations for the distribution of controlled substances. The individuals
engaging in drug trafficking will often use a combination of voice calls and text messages
to coordinate drug transactions. Individuals engaged in drug trafficking offenses also use
digital storage devices to maintain telephone number “contact lists” of individuals who

may have assisted in the planning of this and other criminal activity.

4

 
Case 1:19-mj-03966-ADC Document 3 Filed 12/18/19 Page 5 of 19

b. Drug trafficking is an ongoing and recurring criminal activity. As
contrasted with crimes against persons, which tend to be discrete offenses, drug
trafficking is an illicit commercial activity that is characterized by regular, repeated
criminal activity.

@. Cellular telephones, computers, and other smart devices are an
indispensable tool of the narcotics trafficking trade. Narcotic traffickers use cellular
telephones, push-to-talk telephones, Short Message Service (“SMS”), electronic-mail,
and similar electronic means and/or devices, often under fictitious names or names other
than their own, in order to maintain contact with other conspirators and narcotic
traffickers. In addition, narcotic traffickers will often change their cellphones following
the arrest of a member of their DTO, or at random in order to frustrate law enforcement
efforts.

d. Drug traffickers often place nominal control and ownership of telephones
in names other than their own to avoid detection of those telephones by government
agencies. Even though telephones are in the names of other people, drug traffickers retain
actual ownership, control, and use of the telephone, exercising dominion and control over
them.

i, Drug traffickers utilize multiple and different types of communication
devices, and change the numbers to these communication devices frequently. This is done
to avoid detection by law enforcement personnel. I also know that drug traffickers will
dedicate different communication devices for different aspects of the trafficking

organization. An example of this would be a drug trafficker utilizing one cellular
Case 1:19-mj-03966-ADC Document 3 Filed 12/18/19 Page 6 of 19

telephone to communicate with customers, and utilizing another cellular telephone to

communicate with a source of supply of drugs.

f. Cell phones and similar smart devices associated with drug traffickers
include various types of evidence. They may contain relevant text messages or other
electronic communications; they may contain electronic address books listing the phone
numbers and other contact information associated with co-conspirators.

g. The mere fact of a cellular phone’s call number, electronic serial number
or other identifying information may be evidentiary value as it may confirm that a
particular cell phone is the phone identified during a wiretap, pen register, or other
electronic investigation.

9. I know from my training, knowledge, and experience that cell phones and other
smart devices often record the phone’s historical location data, indicating the location of stash
houses, distribution points, and supply sources. I also know that capturing and analyzing the
cellular telephone geolocation of a phone used by a drug trafficker can provide important
evidence of: (1) the location of the drug trafficking itself, including the spot where drug sales are
conducted, solicited, or transacted; (2) the location where a drug dealer stores and stashes his
drugs, including his personal residence or another dwelling used for the storing of controlled
substance; (3) the location of suppliers, customers, or coconspirators that a drug dealer may meet
with; (4) the location of meetings among various members of the conspiracy; (5) corroboration
of physical drug trafficking activity observed by investigators; and (6) the overall pattern of
travel for a particular drug trafficker. Further, the capture of geolocation information can

corroborate physical observations of drug transactions and other conspiratorial conduct of POPS
Case 1:19-mj-03966-ADC Document 3 Filed 12/18/19 Page 7 of 19

and others. Accordingly, the location of a cellular phone used by a drug trafficker can provide
important evidence of the drug trafficking conspiracy.

10. The court has jurisdiction to issue the proposed warrant because it is a “court of
competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is a district court
of the United States that has jurisdiction over the offense being investigated, see 18 U.S.C.
§ 2711(3)(A)().

Background on Cell Site Data

11. In my training and experience, I have learned that Sprint Wireless and AT&T
Wireless are companies that provides cellular telephone access to the general public. I also know
that providers of cellular telephone service have technical capabilities that allow them to collect
and generate information about the locations of the cellular telephones to which they provide
service, including cell-site data, also known as “tower/face information” or cell tower/sector
records. Cell-site data identifies the “cell towers” (i.e., antenna towers covering specific
geographic areas) that received a radio signal from the cellular telephone and, in some cases, the
“sector” (i.e., faces of the towers) to which the telephone connected. These towers are often a
half-mile or more apart, even in urban areas, and can be 10 or more miles apart in rural areas.
Furthermore, the tower closest to a wireless device does not necessarily serve every call made to
or from that device. Accordingly, cell-site data provides an approximate location of the cellular
telephone but is typically less precise than other types of location information, such as E-911
Phase II data or Global Positioning Device (“GPS”) data.

12. Based on my training and experience, | know that Sprint and AT&T Wireless can
collect cell-site data about the TARGET TELEPHONES. Based on my training and

experience, | know that for each communication a cellular device makes, its wireless service

7
Case 1:19-mj-03966-ADC Document 3 Filed 12/18/19 Page 8 of 19

provider can typically determine: (1) the date and time of the communication; (2) the telephone
numbers involved, if any; (3) the cell tower to which the customer connected at the beginning of
the communication; (4) the cell tower to which the customer connected at the end of the
communication; and (5) the duration of the communication. I also know that wireless providers
such as Sprint and AT&T Wireless typically collect and retain cell-site data pertaining to cellular
phones to which they provide service in their normal course of business in order to use this
information for various business-related purposes.

13. Based on my training and experience, I know that Sprint and AT&T Wireless also
collects per-call measurement data, which Sprint and AT&T Wireless also refers to as the “real-
time tool” (“RTT”). RTT data estimates the approximate distance of the cellular device from a
cellular tower based on the speed with which signals travel between the device and the tower.
This information can be used to estimate an approximate location range that is more precise than
typical cell-site data.

14. Based on my training and experience, I know that wireless providers such as
Sprint and AT&T Wireless typically collect and retain information about their subscribers in
their normal course of business. This information can include basic personal information about
the subscriber, such as name and address, and the method(s) of payment (such as credit card
account number) provided by the subscriber to pay for wireless telephone service. I also know
that wireless providers such as Sprint and AT&T Wireless typically collect and retain
information about their subscribers’ use of the wireless service, such as records about calls or
other communications sent or received by a particular phone and other transactional records, in
their normal course of business. In my training and experience, this information may constitute

evidence of the crimes under investigation because the information can be used to identify the

8
Case 1:19-mj-03966-ADC Document 3 Filed 12/18/19 Page 9 of 19

user or users of the TARGET TELEPHONES and may assist in the identification of co-
conspirators and/or victims.
PROBABLE CAUSE

15. In 2016, Special Agents and Officers of the FBI and Montgomery County Police
Department began investigating a drug trafficking organization (the “DTO”) distributing large
quantities of heroin and cocaine in and around the Baltimore metropolitan area. The DTO
operated in the Baltimore metropolitan area, and was a narcotics source of supply for customers
traveling from Maryland, Virginia, West Virginia, Pennsylvania, and the District of Columbia. In
the course of the investigation, the FBI and MCPD identified Gregory BUTLER as a leader of
the DTO. BUTLER had the access and means to distribute kilogram-level quantities of heroin
and cocaine, in addition to crack cocaine. Weekly narcotics distribution is estimated at a range of
one or more kilograms, supplied to customers by vetted DTO re-distributors at one of several
pre-determined buy locations across the Baltimore metro area. One of these pre-determined buy
locations was “4414 Alan Drive.” It is estimated that over five hundred individual customers
purchased from BUTLER or his co-conspirators by contacting one of his many phones,
purchasing between user “point” quantities and/or redistributor quantities exceeding 100 grams.

16. BUTLER used several cell phones in furtherance of drug trafficking, which were
lawfully intercepted. Specifically, on October 2, 2018, the Honorable Catherine Blake, United
States District Judge for the District of Maryland, authorized the initial interception of wire
and/or electronic communications occurring over (443) 641-4783 (“TT1”). At a later date the
Court authorized the initial interception of wire and/or electronic communications occurring over
(304) 809-4934 (“TT4”) used by BUTLER. The interceptions terminated on/about April 3,

2019. TT1 was a “customer phone” used to place an order for narcotics. TT4 was a phone used

9

 
Case 1:19-mj-03966-ADC Document 3 Filed 12/18/19 Page 10 of 19

by BUTLER to relay the incoming customer orders to his network of street level distributors.
These street level distributors used a series of rotating cellular phones or “runner phones” which
were passed on from distributor to distributor throughout day and night.
The Sale of Drugs on November 10, 2018

17. On November 10, 2018, a customer using phone number (304) 240-6517
(TARGET TELEPHONE 1) contacted TT1 to place an order for drugs. The following are
excerpts from the intercepted conversation:

TARGET TELEPHONE 1: Where too?

TT1: (4414 Alan Dr Baltimore MD 21229

TARGET TELEPHONE 1: Hey bro my ride had enough fir 2 n ahalf plus the 5 u got
for me is that cok? .

TT1: OK
TARGET TELEPHONE 1: Kool thanks so 7 nhalf altogether...Here

TT1: I know just come on shit

TARGET TELEPHONE 1: Here... We parked in a silver Pontiac vide station
wagin....

18. Based on my training and experience, in this investigation and others, the above
listed SMS text exchange is consistent with a customer and source of supply arranging a drug
purchase. The user of TT1 provided a location for the purchase (“4414 Alan Drive”) and the
user of TARGET TELEPHONE 1 provided the amount of drugs he sought to purchase (“7
nhalf altogether”). The user of TARGET TELEPHONE 1 then provided a description of the

vehicle being driven (“silver Pontiac vide station wagon’).

10
Case 1:19-mj-03966-ADC Document 3 Filed 12/18/19 Page 11 of 19

19, Based on the interceptions of TT4, investigators were able to determine that on
November 10, 2018 the “runner phone” being utilized by BUTLER’s street level distributors was
identified as phone number 410-917-7365 (TARGET TELEPHONE 2). © On November 10,
2018, the user of TT4 contacted TARGET TELEPHONE 2 regarding the above listed purchase
order from TARGET TELEPHONE 1. Listed below is a summary of that call:

TT4: Hey yo. There's a 7 1/2 right there, yo. He payin’ for um, 2 1/2....just give him the
other one, ya heard me.

TARGET TELEPHONE 2: Hold on. He, so he payin' for 2 1/2 and give him the other
what?

TT4: 5

TARGET TELEPHONE 2: 5 %. Aight.

TT4: The 5 the other 5.

TARGET TELEPHONE 2: Aight.

20. Based on my training and experience in this investigation, BUTLER was
contacting TARGET TELEPHONE 2 to advise the street level distributor working as the
runner that a purchase order has arrived. Specifically, BUTLER states “There's a 7 1/2 right
there, yo. He payin' for um, 2 %.”” I know this means that a customer was purchasing 7.5 grams
of drugs has arrived, that the customer was only paying for 2.5 grams, and that the remaining 5
grams were to be provided on consignment or “fronted.” TARGET TELEPHONE 2 then
clarified this fact by asking, “Hold on. He, so he payin' for 2 1/2 and give him the other what?”

21. As discussed next, I believe the drugs purchased above were sold to an individual
named Timothy LEGARD, the user of TARGET TELPHONE 1, who then redistributed the
drugs to two victim who overdosed.

Two Victims Overdose on November 11, 2018

11

 
Case 1:19-mj-03966-ADC Document 3 Filed 12/18/19 Page 12 of 19

22. In the early hours of November 11, 2018, law enforcement officers with the
Frederick County Virginia Sheriff's Office (FCSO) responded to a suspected drug overdose that
occurred at the Flying J Truck Stop located at 1530 Rest Church Rd, Clear Brook, Virginia. Law
enforcement observed that a female (hereinafter “V-1”) had had a non-fatal overdose inside the
gas station, and she was transported to the Winchester Medical Center. Several hours later,
FCSO law enforcement officers responded to another non-fatal overdose at a Sheetz located at
1574 Martinsburg Pike, Winchester, Virginia. A female (hereinafter “V-2”) also had had a non-
fatal overdose in or next to a silver Pontiac Vibe in the parking lot of the Sheetz.

23. Both V-1 and V-2 were interviewed by law enforcement officers. The interview
established that V-1 and V-2 were friends who have used narcotics. V-1 stated that he/she
received pills from an individual named Tim LEGARD. FCSO law enforcement observed V-1’s
phone and saw a contact listed for LEGARD and the associated phone number 304-240-6517,
which is TARGET TELEPHONE 1.

24. While speaking with V-2, he/she admitted that he/she took heroin prior to the
overdose. V-2 said that he/she had used heroin and obtained it from an individual named Tim
LEGARD and that the distribution occurred near LEGARD’s residence in Inwood, West
Virginia. V-2 further stated that LEGARD’s drug source of supply was located in Baltimore,
Maryland. V-2 advised that LEGARD wanted a ride to his source and that V-2 used a Google
phone application that mapped the address of where the source was located. FCSO law
enforcement officers observed within V-2’s cellular phone the address “4414 Alan Dr in
Baltimore, Maryland.” During a subsequent interview, V-2 admitted to law enforcement that

he/she had had driven LEGARD to that address in order to obtain heroin, and that he/she

12

 
Case L1P- PPP HOAPCcumentsg Filed 428419 igge 13 of 19

received heroin in exchange for giving LEGARD a ride. V-2 further advised law enforcement
that her cellular telephone number was (717) 217-9094 (TARGET TELEPHONE 3).

25. As described above V-2 provided transportation to Baltimore to purchase the
drugs. Furthermore V-2 indicated that he/she utilized TARGET TELEPHONE 3 to provide
GPS directions to the drug purchase location provided by LEGARD’s source of supply in
Baltimore (“4414 Alan Drive’).

AUTHORIZATION REQUEST

26. Based on the foregoing, I request that the Court issue the proposed search
warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41._I further
request that the Court direct Sprint and AT&T Wireless to disclose to the government any
information described in Section I of Attachment B that is within its possession, custody, or
control.

27. To the extent that the warrant authorizes the seizure of any tangible property, any
wire or electronic communication (as defined in 18 U.S.C. § 2510), or any stored wire or
electronic information, there is reasonable necessity for the seizure for the reasons set forth
above. Because the warrant for the TARGET TELEPHONES seeks only permission to
examine records in the possession of a wireless providers, the execution of this warrant does not
involve the physical intrusion onto a premises. Consequently, | submit there is reasonable cause

for the Court to authorize execution of the warrant at any time in the day or night.

Respectfully submitted,
nex =

——

James Walsh
Task Force Officer, FBI

15

 

 
Case 1:19-InfosgsedaHcs Ddddfhent 3 Filedi12/f8/996 BageADGt 19

Sworn to before me this Ss day of November 2019.

 

HON. A. DAVID ERTHITE
UNITED STATES MAGISTRATE JUDGE

14
Case 1:19-mj-03966-ADC Document 3 Filed 12/18/19 Page 15 of 19

ATTACHMENT A-1
Property to Be Searched
This warrant applies to records and information associated with the cellular telephones
assigned call numbers (304) 240-6517 and (717) 217-9094 (“the Accounts”), that are stored at
premises controlled by Sprint Wireless (“the Provider”), headquartered at 6480 Sprint Parkway,

Overland Park, Kansas.

15
Case 1:19-mj-03966-ADC Document 3 Filed 12/18/19 Page 16 of 19

ATTACHMENT A-2
Property to Be Searched
This warrant applies to records and information associated with the cellular telephone
assigned call number (410) 917-7365 (“the Account’), that are stored at premises controlled by
AT&T Wireless (“the Provider”), headquartered at 11760 U.S. Highway 1, Ste 600, North Palm

Beach, Florida 22408.

16
Case 1:19-mj-03966-ADC Document 3 Filed 12/18/19 Page 17 of 19

ATTACHMENT B

Particular Things to be Seized

I. Information to be Disclosed by the Provider

To the extent that the information described in Attachment A-1 and A-2 is within the

possession, custody, or control of the Provider, including any information that has been

deleted but is still available to the Provider or that has been preserved pursuant to a request

made under 18 U.S.C. § 2703(f), the Provider is required to disclose to the government the

following information pertaining to the Account(s) listed in Attachment A-1 and A-2 from

November 1, 2018 until November 14, 2018:

a. The following information about the customers or subscribers of the Account(s):

1.

lil.

Vi.

Names (including subscriber names, user names, and screen names);

. Addresses (including mailing addresses, residential addresses, business

addresses, and e-mail addresses);
Local and long distance telephone connection records;

Records of session times and durations, and the temporarily assigned
network addresses (such as Internet Protocol (“IP”) addresses) associated
with those sessions:

Length of service (including start date) and types of service utilized;

Telephone or instrument numbers (including MAC addresses, Electronic
Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
Mobile Equipment Identifier (‘MEID”); Mobile Identification Number
(“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
Integrated Services Digital Network Number (“MSISDN”); International
Mobile Subscriber Identity Identifiers (“IMSI”), or International Mobile
Equipment Identities (“IMEI”);

17
Case 1:19-mj-03966-ADC Document 3 Filed 12/18/19 Page 18 of 19

Vil.

Other subscriber numbers or identities (including the registration Internet
Protocol (“IP”) address); and

viii. Means and source of payment for such service (including any credit card

or bank account number) and billing records.

b. All records and other information (not including the contents of communications)

relating to wire and electronic communications sent or received by the

Account(s), including:

1.

lil.

iv.

Records of user activity for each connection made to or from the
Account(s), including log files; messaging logs; the date, time length and
method of connections; data transfer volume; user names; and source and
destination Internet Protocol addresses;

Information about each communication sent or received by the
Account(s), including the date and time of the communication, the method
of the communication, and the source and destination of the
communication (such as the source and destination telephone numbers,
email addresses, and IP addresses);

All data about which “cell towers” (i.e. antenna towers covering specific
geographic areas) and sectors (i.e., faces of the towers) received a radio
signal from each cellular telephone or device assigned to the Account(s);
and

Information regarding the cell towers and sectors through which the
communications were sent to include Network Event Location System

(NELOS) data.

18

 
Case 1:19-mj-03966-ADC Document 3 Filed 12/18/19 Page 19 of 19

Il. Information to be Seized by the Government

All information described above in Section | that constitutes evidence, fruits, and
instrumentalities of violations of 21 U.S.C. § 846 involving the TARGET TELEPHONES from
November 1, 2018 to November 14, 2018.

With respect to the search of the information provided pursuant to this warrant by the
above-referenced provider, law enforcement personnel will make reasonable efforts to use
methods and procedures that will locate and expose those categories of files, documents,
communications, or other electronically-stored information that are identified with particularity
in the warrant while minimizing the review of information not within the list of items to be

seized as set forth herein, to the extent reasonably practicable.

19

 
